COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Judith D. Casey

Appellate case number:      01-19-00438-CV

Trial court case number:    2014-67737

Trial court:                55th District Court of Harris County

        Relator, Judith D. Casey, has filed a petition for a writ of mandamus, challenging
the trial court’s June 14, 2019 order granting real party in interest Berry Rathbun Ligon’s
Motion to Suppress Use of Privileged Information. And, relator has filed an emergency
motion for temporary relief. The motion is granted. The trial in Judith D. Casey v. Betty
Rathbun Ligon, Cause Number 2014-67737, pending in the 55th District Court of Harris
County is stayed. The stay is effective until disposition of relator’s petition for a writ of
mandamus or further order of this Court.1 The petition for a writ of mandamus remains
pending.
       The Court requests a response to the petition for a writ of mandamus from real
party in interest. The response, if any, is due no later than 20 days from the date of this
order.
       It is so ORDERED.


Judge’s signature: /s/ Julie Countiss
                    Acting individually       Acting for the Court

Date: __June 17, 2019___




1
       This order does not preclude the trial court from reconsidering its June 14, 2019 order
       granting real party in interest’s Motion to Suppress Use of Privileged Information.